 1 GLANCY PRONGAY & MURRAY LLP
   Lionel Z. Glancy (SBN 134180)
 2 Marc L. Godino (SBN 182689)
   Danielle L. Manning (SBN 313272)
 3 1925 Century Park East, Suite 2100
   Los Angeles, California 90067
 4 Telephone: (310) 201-9150
   Facsimile: (310) 201-9160
 5 E-mail: mgodino@glancylaw.com
   E-mail: dmanning@glancylaw.com
 6
   GREENSTONE LAW APC
 7 Mark S. Greenstone (SBN 199606)
   1925 Century Park East, Suite 2100
 8 Los Angeles, California 90067
   Telephone: (310) 201-9156
 9 Facsimile: (310) 201-9160
   E-mail: mgreenstone@greenstonelaw.com
10 Attorneys for Plaintiff John Luna

11 TUCKER ELLIS LLP
   LANCE WILSON SBN 183852
12 lance.wilson@tuckerellis.com
   201 Mission Street, Suite 2310
13 San Francisco, CA 94105
   Telephone: 415-617-2400
14 Facsimile: 415-617-2409
   Attorneys for Defendants
15
   (additional parties continued on next page)
16

17                               UNITED STATES DISTRICT COURT

18              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

19

20 JOHN LUNA, as an individual and on behalf       Case No. 3:18-cv-07304-vc
   of all others similarly situated,
21                                                 STIPULATED REQUEST FOR
                   Plaintiff,                      DISMISSAL AND [PROPOSED] ORDER
22
            vs.
23
   RENEWAL BY ANDERSEN LLC;
24 ANDERSEN CORPORATION; JEMICO
   LLC d/b/a RENEWAL BY ANDERSEN OF
25 SAN FRANCISCO, LONG ISLAND
   CUSTOM WINDOWS LLC d/b/a RENEWAL
26 BY ANDERSEN OF LONG ISLAND, and
   MOORE HOLDINGS LLC,
27
                   Defendant.
28

     516762.1                                                         Case No. 3:18-cv-07304-vc
                     STIPULATED REQUEST FOR DISMISSAL AND [PROPOSED] ORDER
 1
   JAURIGUE LAW GROUP
 2 Michael J. Jaurigue (SBN 208123)
   300 West Glenoaks Boulevard, Suite 300
 3 Glendale, California 91202
   Telephone: (818) 630-7280
 4 Facsimile: (888) 879-1697
   E-mail: michael@jlglawyers.com
 5 Attorneys for Plaintiff John Luna

 6 Attorneys for Plaintiff John Luna

 7 BERENSON LLP
   D.S. BERENSON
 8 dsb@berensonllp.com
   ALLAN L. WAINWRIGHT
 9 alw@berensonllp.com
   4495 Military Trial, Suite 203
10 Jupiter, FL 33458
   Telephone: 561-429-4496
11 Facsimile: 703-759-1051
   *Pro Hac Vice applications to be submitted
12
   Attorneys for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     516762.1                                  -2-                    Case No. 3:18-cv-07304-vc
                     STIPULATED REQUEST FOR DISMISSAL AND [PROPOSED] ORDER
 1              Pursuant to F.R.C.P. 41(a)(1)(A)(ii) and Paragraph 48 of the Court’s Standing Order for

 2 Civil Cases,1 Plaintiff and Defendants Renewal by Andersen, LLC (“Andersen”), Jemico, LLC

 3 d/b/a Renewal by Andersen of San Francisco (“Jemico”), Long Island Custom Windows, LLC

 4 d/b/a/ Renewal by Andersen of Long Island (“Long Island”) and Moore Holdings, LLC (“Moore”)

 5 hereby jointly and respectfully submit this request for approval of the dismissal of Plaintiff’s

 6 individual claims with prejudice and the putative class claims without prejudice. The Parties

 7 further jointly and respectfully submit that, because there has been no publicity surrounding this

 8 case and no unnamed class members will be prejudiced (or even bound) by the dismissal, there is

 9 no need for notice. A proposed order to this effect is set forth at the end of this pleading, and

10 Plaintiff and Defendant hereby jointly and respectfully request that the Court enter this proposed

11 order.

12 I.           Factual Background And Procedural History

13              On November 1, 2018, Plaintiff filed the instant putative class action in the Superior Court

14 of the State of California for the County of Santa Clara, entitled John Luna, et al. v. Renewal by

15 Andersen, LLC, et al., Case No. CIV537393. The complaint alleged that Defendants violated

16 California Penal Code section 632.7 by recording outbound calls to customers who were using

17 cellular or mobile phones.

18              On December 3, 2018, Defendants removed the action to the United States District for the

19 Northern District of California, and the action is now captioned John Luna, et al. v. Renewal by

20 Andersen, LLC, et al., No. 18-CV-07304 (“Federal Action”). On April 30, 2019, Plaintiff filed a

21 First Amended Complaint against Renewal by Andersen, LLC (“Andersen”), Andersen

22 Corporation, Jemico, LLC d/b/a Renewal by Andersen of San Francisco (“Jemico”), Long Island

23
     The Standing Order states: “In the event of a pre-certification settlement or dismissal of a proposed
     1

24 class action, the named plaintiffs may not simply dismiss the lawsuit without court approval. Rather,
   the parties must submit a request for dismissal explaining how a dismissal would not prejudice the
25 unnamed class members whose claims are not being resolved by the settlement. In particular, the
   parties must consider whether the unnamed class members need to be notified of the dismissal. See,
26 e.g., Dunn v. Teachers Ins. & Annuity Ass’n of Am., No. 13-cv-05456-HSG, 2016 WL 153266, at *3
   (N.D. Cal. Jan. 13, 2016); Tombline v. Wells Fargo Bank, N.A., No. 13-cv-04567-JD, 2014 WL
27
   5140048 (N.D. Cal. Oct. 10, 2014); Lyons v. Bank of Am., N.A., No. 11-cv-01232-CW, 2012 WL
28 5940846 (N.D. Cal. Nov. 27, 2012); see also Diaz v. Trust Territory of Pac. Islands, 876 F.2d 1401,
   1408 (9th Cir. 1989).”
     516762.1                                       -3-                    Case No. 3:18-cv-07304-vc
                          STIPULATED REQUEST FOR DISMISSAL AND [PROPOSED] ORDER
 1 and Moore Holdings, LLC (“Moore”) (collectively, “Defendants”). On June 11, 2019 the Parties

 2 filed a stipulation and proposed order dismissing Andersen Corporation without prejudice from

 3 the Federal Action, which the Court entered on June 14, 2019.

 4              Once again, the sole claim in this action is that Defendants allegedly recorded outbound

 5 telephone calls to the cellular telephones of Plaintiff and putative class members without

 6 disclosing such calls were being recorded in violation of California Penal Code Section 632.7.

 7 Defendants have denied and continue to deny all allegations of wrongdoing made in the Action by

 8 Plaintiff and the putative class members.

 9              On December 20, 2019, the Fourth District, Division Two of the California Court of

10 Appeal held in Smith v. LoanMe, Inc., 43 Cal. App. 5th 844 (Ct. App. 2019), that Section 632.7

11 applies only to third party eavesdroppers, not alleged parties to a call such as the Defendants here.

12 As this Court has noted, federal courts have a “duty” to follow California Court of Appeal

13 precedent unless “it is in tension with the law as stated by the California Supreme Court.” Am.

14 Guarantee and Liability Ins. Co. v. Technichem, Inc., 2016 WL 3844329, at n.1 (N.D. Cal. July

15 15, 2016); see also Ryman v. Sears, Roebuck & Co., 505 F.3d 993, 995 (9th Cir. 2007) (“[W]here

16 there is no convincing evidence that the state supreme court would decide differently, a federal

17 court is obligated to follow the decisions of the state's intermediate appellate courts.”) It is

18 Defendants’ position that this precedent precludes the claim asserted in this action as a matter of

19 law. After further investigation (including extensive discovery) into the facts underlying

20 Plaintiff’s claims and into the likelihood of obtaining any recovery for either himself or the

21 putative class even if the litigation proceeds, including assessment of LoanMe, Plaintiff and his

22 counsel believe that the dismissal requested here is the best course for an efficient resolution of

23 Plaintiff’s individual claims without prejudice to absent class members. The Court Should

24 Dismiss Plaintiff’s Individual Claims With Prejudice and the Putative Class Claims Without

25 Prejudice and Without Requiring Notice to the Putative Class.

26              Under the Court’s Standing Order, the parties to a putative class action seeking a pre-
27 certification dismissal of the action must “submit a request for dismissal explaining how a

28 dismissal would not prejudice the unnamed class members whose claims are not being resolved by

     516762.1                                       -4-                    Case No. 3:18-cv-07304-vc
                          STIPULATED REQUEST FOR DISMISSAL AND [PROPOSED] ORDER
 1 the settlement,” and must consider in particular “whether the unnamed class members need to be

 2 notified of the dismissal.” The Standing Order cites several cases―all of which rely on Diaz v.

 3 Trust Territory of Pac. Islands, 876 F.2d 1401, 1408 (9th Cir. 1986)―discussing the factors for

 4 evaluating a pre-certification settlement and dismissal. See, e.g., Dunn v. Teachers Ins. & Annuity

 5 Ass’n of Am., 2016 WL 153266, at *3 (N.D. Cal. Jan. 13, 2016); Tombline v. Wells Fargo Bank,

 6 N.A., 2014 WL 5140048 (N.D. Cal. Oct. 10, 2014); Lyons v. Bank of Am., N.A., 2012 WL

 7 5940846 (N.D. Cal. Nov. 27, 2012). These cases hold that under (at least the prior version of)

 8 Rule 23(e), a court must review and approve both pre- and post-certification dismissals, but a pre-

 9 certification dismissal review takes “a much lighter form that does not entail the kind of

10 substantive oversight required when reviewing a settlement binding upon the class.” See, e.g.,

11 Tombline, 2014 WL 5140048, at *2 (citing Diaz, 876 F.2d at 1408).

12              To determine whether pre-certification dismissal is appropriate, “the Court must inquire

13 into possible prejudice from (1) class members’ possible reliance on the filing of the action if they

14 are likely to know of it either because of publicity or other circumstances; (2) lack of adequate

15 time for class members to file other actions, because of a rapidly approaching statute of

16 limitations; (3) any settlement or concession of class interests made by the class representative or

17 counsel in order to further their own interests.” Lyons, 2012 WL 5940846, at *1 (citing Diaz, 876

18 F.2d at 1408); see also Tombline, 2014 WL 5140048, at *2. The purpose of this review is to

19 assess whether there are unusual circumstances that would necessitate notice to absent class

20 members prior to the dismissal. Diaz, 876 F.2d at 1408 (“In no pre-certification dismissal would

21 the court reject the dismissal and require anything more than notice to the class and an opportunity

22 to intervene.”) The Ninth Circuit “emphasized” in Diaz that notice “to the class of pre-

23 certification dismissal is not … required in all circumstances.” Tombline, 2014 WL 5140048, at

24 *2 (citing Diaz, 876 F.2d at 1408-09). Instead, notice may be appropriate only if the “putative

25 class members might be subject to prejudicial or unfair impacts” from the dismissal. Id.

26              Here, the Diaz factors for approving a pre-certification dismissal are clearly satisfied.
27

28

     516762.1                                       -5-                    Case No. 3:18-cv-07304-vc
                          STIPULATED REQUEST FOR DISMISSAL AND [PROPOSED] ORDER
 1              A.     Class Members Have Not Relied To Their Detriment On This Lawsuit

 2              First, there is no evidence that unnamed class members relied on this lawsuit at all, much

 3 less to their detriment, such that they will be prejudiced by the dismissal. The Parties are unaware

 4 of any media coverage regarding the lawsuit, and Plaintiff’s counsel have not received any

 5 communications from any putative class members about the case.

 6              B.     Class Members Do Not Face A Rapidly Approaching Statute Of Limitations

 7              Second, even if some putative class members have relied on this lawsuit, there is no

 8 “rapidly approaching statute of limitations” that would render them without sufficient time to

 9 pursue relief. The complaint was filed in November 2018 and addressed conduct allegedly taking

10 place up to that point. As many courts in this circuit have recognized in approving pre-

11 certification dismissals, the “filing of the class action complaint toll[s] the statute of limitations,

12 which will not resume running until [Plaintiffs’] class claims are dismissed.” See, e.g., Tombline,

13 2014 WL 5140048, at *3 (internal citations omitted); Lyons, 2012 WL 5940846, at *2 (“What’s

14 more, these claims would not be time-barred because of the class action tolling doctrine.”);

15 Houston, 2009 WL 921627, at *2 (“[T]he statute of limitations has been tolled since the lawsuit

16 was filed.”); Diaz, 876 F.2d at 1407 (citing American Pipe Construction Co. v. Utah, 414 U.S. 538

17 (1974) (filing of class action tolls statute of limitations on individual claims covered by class

18 action)).

19              Here, of course, only Plaintiff’s individual claims are being dismissed with prejudice, and

20 so absent class members can make use of American Pipe tolling should one of them wish to assert

21 his or her own individual claim. See American Pipe & Construction Co. v. Utah, 414 U.S. 538

22 (1974), and Crown, Cork & Seal Co., Inc. v. Parker, 462 U.S. 345, 353-54 (1983) (“the

23 commencement of a class action suspends the applicable statute of limitations as to all asserted

24 members of the class who would have been parties had the suit been permitted to continue as a

25 class action.”). Under this rule, if the case is dismissed before certification as requested here, and

26 an absent class member then brings his or her own individual claim for the same wrong, then the
27 statute of limitations will be deemed tolled during the pendency of the prior putative class action

28 until the date of dismissal. See American Pipe, 414 U.S. at 561; see also China Agritech, Inc. v.

     516762.1                                       -6-                    Case No. 3:18-cv-07304-vc
                          STIPULATED REQUEST FOR DISMISSAL AND [PROPOSED] ORDER
 1 Resh, ––– U.S. ––––, 138 S. Ct. 1800, 201 L.Ed.2d 123 (2018); Robbin v. Fluor Corp., 835 F.2d

 2 213, 214 (9th Cir. 1987).

 3              Thus, because absent class members will not “face a short fuse on pursuing the claims to

 4 be dismissed,” this Diaz factor favors dismissal without notice.

 5              C.     There Was No Collusion Or Concession Of Class Interests

 6              Third, and finally, there has been no concession of class interests – the claims of the absent

 7 class members are being dismissed without prejudice. See, e.g., Lyons, 2012 WL 5940846, at *1

 8 (citing Diaz, 876 F.2d at 1408) (“because the parties intend to dismiss the class claims without

 9 prejudice, absent class members would still be able to bring suit against Defendants.”); see also

10 Tombline, 2014 WL 5140048, at *3 (“Because the settlement does not prevent putative class

11 members from pursuing claims, they are not likely, as a general matter, to be prejudiced.”);

12 Houston, 2009 WL 921627, at *2 (“[T]he parties do not seek to dismiss the class claims with

13 prejudice and, therefore, they are not impacting the rights of potential class members.”). To the

14 extent class members still have viable claims in the wake of LoanMe, such claims will not be

15 compromised by the dismissal of this matter.

16              In sum, the Diaz factors―individually, and together―favor approving the dismissal

17 requested without notice.

18 II.          CONCLUSION

19              For the foregoing reasons, the Parties respectfully request that the Court enter the proposed

20 order and dismiss Plaintiff’s individual claims with prejudice and the putative class claims without

21 prejudice.

22

23

24

25

26
27

28

     516762.1                                       -7-                    Case No. 3:18-cv-07304-vc
                          STIPULATED REQUEST FOR DISMISSAL AND [PROPOSED] ORDER
 1 DATED: March 3, 2020                 GREENSTONE LAW APC

 2

 3
                                        By:          /s/ Mark S. Greenstone
 4                                            Mark S. Greenstone
                                              1925 Century Park East, Suite 2100
 5                                            Los Angeles, California 90067
                                              Telephone: (310) 201-9156
 6
                                              Facsimile: (310) 201-9160
 7                                            E-mail: mgreenstone@greenstonelaw.com

 8                                            GLANCY PRONGAY & MURRAY LLP
                                              Lionel Z. Glancy (SBN 134180)
 9                                            Marc L. Godino (SBN 182689)
                                              Danielle L. Manning (SBN 313272)
10
                                              1925 Century Park East, Suite 2100
11                                            Los Angeles, California 90067
                                              Telephone: (310) 201-9150
12                                            Facsimile: (310) 201-9160
                                              E-mail: mgodino@glancylaw.com
13                                            E-mail: dmanning@glancylaw.com
14
                                              JAURIGUE LAW GROUP
15                                            Michael J. Jaurigue (SBN 208123)
                                              300 West Glenoaks Boulevard, Suite 300
16                                            Glendale, California 91202
                                              Telephone: (818) 630-7280
17                                            Facsimile: (888) 879-1697
18                                            E-mail: michael@jlglawyers.com

19                                            Attorneys for Plaintiff

20

21

22

23

24

25

26
27

28

     516762.1                              -8-                    Case No. 3:18-cv-07304-vc
                 STIPULATED REQUEST FOR DISMISSAL AND [PROPOSED] ORDER
 1 DATED: March 3, 2020                 TUCKER ELLIS LLP

 2

 3
                                        By:          /s/ Lance Wilson
 4                                            Lance Wilson
                                              201 Mission Street, Suite 2310
 5                                            San Francisco, CA 94105
                                              Telephone: 415-617-2400
 6
                                              Facsimile: 415-617-2409
 7                                            Email: lance.wilson@tuckerellis.com

 8                                            BERENSON LLP
                                              D.S. Berenson
 9                                            Allan L. Wainwright
                                              4495 Military Trial, Suite 203
10
                                              Jupiter, Florida 33458
11                                            Telephone: 561-429-4496
                                              Facsimile: 703-759-1051
12                                            E-mail: dsb@berensonllp.com
                                              alw@berensonllp.com
13                                            *Pro Hac Vice applications to be submitted
14
                                              Attorneys for Defendant
15

16

17

18

19

20

21

22

23

24

25

26
27

28

     516762.1                              -9-                    Case No. 3:18-cv-07304-vc
                 STIPULATED REQUEST FOR DISMISSAL AND [PROPOSED] ORDER
 1                                       [PROPOSED] ORDER

 2

 3 This action is hereby dismissed with prejudice to as to Plaintiff’s claims and without prejudice as

 4 to any claims of any absent or unnamed members of the putative class. PURSUANT TO

 5 STIPULATION, IT IS SO ORDERED

 6

 7
                March 3, 2020
     Dated:
 8
                                                         Hon. Vince Chhabria
 9                                                       United States District Court

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     516762.1                                    -10-                    Case No. 3:18-cv-07304-vc
                        STIPULATED REQUEST FOR DISMISSAL AND [PROPOSED] ORDER
